Citation Nr: 9935998	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD), to include schizophrenia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye visual field defect. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997, September 1997 and October 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

A decision by the Board in October 1993 denied the veteran's 
claim of entitlement to service connection for residuals of a 
head injury to include schizophrenia, defective vision (loss 
of visual field), and a seizure disorder.  By rating decision 
dated in March 1996, the RO found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for a seizure disorder, 
schizophrenia, and a left eye visual field defect.  The 
veteran was duly notified of the March 1996 rating decision 
and he did not file a timely notice of disagreement and a 
timely substantive appeal.  Therefore, the RO's March 1996 
decision became final.  Thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found that the additional evidence was not new and 
material, and the current appeal ensued. 

The Board notes that on a VA Form 21-4138 (Statement in 
Support of Claim) filed by the veteran in November 1997, he 
appeared to attempt to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD). 
That issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO found 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury, including schizophrenia, a 
seizure disorder and a visual field defect in the left eye.

2.  The veteran was advised of the March 1996 denial and of 
his appellate rights.  He did not file a timely Notice of 
Disagreement.

3.  The evidence associated with the claims file subsequent 
to the March 1996 rating decision pertaining to the veteran's 
claims of entitlement to service connection for a seizure 
disorder and an acquired psychiatric disorder, other than 
PTSD, to include schizophrenia, is not so significant that it 
must be considered to decide fairly the merits of the claims.

4.  Additional evidence presented or secured since March 1996 
concerning the etiology of a left eye visual field defect is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
that disability.

5. The claim of entitlement to service connection for a left 
eye visual field defect is plausible.

CONCLUSIONS OF LAW

1.  The RO's unappealed March 1996 rating decision, declining 
to reopen claims of entitlement to service connection for 
residuals of a head injury including schizophrenia, a seizure 
disorder and a left eye visual field defect, is final.  
38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  Additional evidence submitted since March 1996 is not new 
and material and the claims of entitlement to service 
connection for a seizure disorder and an acquired psychiatric 
disorder, other than PTSD, to include schizophrenia, are not 
reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 
3.156(a) (1999).

3.  Additional evidence presented or secured since March 1996 
concerning a left eye visual field defect is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  The claim of entitlement to service connection for a left 
eye visual field defect is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a seizure disorder, an 
acquired psychiatric disorder, and a left eye visual field 
defect as a result of a head injury that he sustained in 
service in October 1981, and he has requested that his claims 
of entitlement to service connection for those disabilities 
be reopened and allowed. 

In March 1996, the RO denied the veteran's claim on the 
following bases: that there was no medical diagnosis of a 
seizure disorder;  that a preponderance of the evidence did 
not show that an acquired psychiatric disorder was related to 
an inservice head injury, and that there was no medical 
evidence of record linking a current left eye visual field 
defect to the claimed inservice head injury.  

In March 1996, the evidence of record included service 
medical records dated December 1979 to June 1982, which 
disclosed that, in November 1981, the veteran sustained a 
comminuted fracture of the nose, anteriorly, with deviation 
to the left.  At that time, the veteran stated that two men 
had kicked him in the nose.  The evidence of record in March 
1996 also included: treatment records from Walter C. Hartel, 
M.D., an ophthalmologist, dated November 1988 to February 
1989;  VA examination reports from January, February and 
March 1990;  a letter from Dr. Hartel dated July 1992;  VA 
inpatient hospitalization reports and outpatient clinical 
records dated November 1984 to April 1992;  a report 
summarizing evaluations performed in November 1995 and 
December 1995 by Michael A. Williams, Ed.D., a psychologist, 
and a statement from the veteran dated June 1992.  

The evidence of record in March 1996 did not contain a 
confirmed diagnosis of a seizure disorder and showed that the 
veteran had sustained a blow to the head after his separation 
from service.  In February 1989, Dr. Hartel reported that he 
had seen the veteran for visual complaints after the veteran 
presented at an emergency room in November 1988 with a 
history of being struck in the face and left eye with another 
person's head.

In December 1995, Dr. Williams, the psychologist, reported 
Axis I diagnoses of psychotic disorder, not otherwise 
specified (with mixed emotional features of anxiety, 
depression, and panic attacks) and paranoid type 
schizophrenia, and an Axis II diagnosis of a personality 
disorder NOS (with paranoia, schizoid, histrionic, avoidant 
and dependent features). It was his opinion that it was 
probable that there was a direct causal, or at least an 
indirect aggravating link, between the veteran's mental 
health problems and his report of head injuries suffered in 
service. 

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  38 U.S.C.A. § 7105(a), (b)(1).  
If an NOD is not filed within the prescribed period, the RO's 
determination becomes final.  38 U.S.C.A. § 7105(c).  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156(a).  The Board is obligated to review all evidence 
submitted since the claim was disallowed by a final decision; 
if the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits.  See Elkins 
v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 Vet. 
App. 203 (1999);  Evans v. Brown, 9 Vet. App. 273, 285 (1996)  

"New and material evidence" means evidence not previously 
submitted to VA decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself and in connection with evidence previously assembled, 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).  

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded under 38 
U.S.C.A. § 5107(a).  If the claim is well grounded, the claim 
may then be evaluated on the merits, after ensuring that the 
duty to assist pursuant to 38 U.S.C.A. 5107(b) (West 1991) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).  

In the veteran's case, evidence added to the record since the 
RO's March 1996 denial includes: additional service medical 
records dated December 1979 to June 1982;  a letter prepared 
by Michael A. Williams, Ed.D. dated in May 1996;  treatment 
records from Kenneth D. Glass, M.D. dated March 1996 to 
August 1996;  VA inpatient hospitalization reports and 
clinical records dated May 1997 to July 1997;  a report from 
Anthony E. Byrd, Psy. D. received in September 1997; and 
statements from the veteran dated May 1996, September 1997 
and September 1999.


A. Seizure Disorder

The additional evidence added to the record since March 1996 
concerning an alleged seizure disorder is "new", as it was 
not all of record in March 1996, but the additional evidence 
is not "material", because it does not contain a diagnosis 
of a current seizure disorder.

The additional service medical records show that the veteran 
underwent a septorhinoplasty in February 1982. In his May 
1996 letter, Dr. Michael A. Williams, the psychologist, 
opined that the veteran had PTSD.  Treatment records from Dr. 
Kenneth D. Glass state that the veteran had experienced 
increased anxiety and depression.  VA inpatient and 
outpatient records dated May 1997 to July 1997 indicated that 
the veteran was diagnosed with dysthymia, cognitive disorder 
NOS, personality disorder, and major depression.  In a 
September 1997 report, Dr. Anthony E. Byrd, a psychologist, 
diagnosed a cognitive disorder, NOS, probably secondary to 
traumatic brain injury with loss of consciousness and with 
depression. A March 1998 VA examination report noted that the 
veteran gave a history of experiencing seizures since 
approximately three to four weeks after inservice head 
trauma.  A neurological examination was within normal limits 
and the VA examiner indicated that he was unable to make a 
diagnosis of a bonafide epileptic seizure disorder on the 
basis of the description given by the patient or on review of 
the veteran's claims file.

As noted above, the basis of the prior final disallowance of 
service connection for a seizure disorder was that there was 
no diagnosis of such a disorder.  The additional evidence 
added to the record since March 1996 does not contain a 
diagnosis of a seizure disorder.  The additional evidence on 
that issue is thus not new and material, and the claim for 
service connection for a seizure disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 


B. An Acquired Psychiatric Disorder, Other Than PTSD, To 
Include Schizophrenia.

The additional evidence added to the record since March 1996 
shows that, in May 1996, Dr. Williams was of the opinion that 
the veteran had symptoms consistent with PTSD.  Treatment 
records from Dr. Glass reflected that the veteran was 
diagnosed with anxiety and depression. As previously 
discussed, VA inpatient and outpatient records dated May 1997 
to July 1997 indicated that the veteran was diagnosed with 
dysthymia, cognitive disorder, NOS and personality disorder, 
NOS.  The September 1997 examination report from Dr. Byrd 
indicated that the veteran was diagnosed with a cognitive 
disorder, NOS, probably secondary to traumatic brain injury 
with loss of consciousness and with depression.  
Significantly, Dr. Byrd did not relate the veteran's mental 
status in 1997 to a specific head trauma, and, therefore, his 
report does not relate a current acquired psychiatric 
disorder to the claimed head injury in service in 1981 or to 
the postservice head injury in 1988.  The March 1998 VA 
examination report shows that the veteran was diagnosed with 
major depression, recurrent, without psychotic features.  The 
examiner stated that the veteran did not have symptoms of 
schizophrenia related to inservice head trauma.

The Board finds that some of the additional evidence 
concerning the veteran's psychiatric status is new, but none 
of the additional evidence is material.  The veteran's 
statements concerning the etiology of his current psychiatric 
disorders are not new, as he had previously attributed them 
to a blow to the head in service.  None of the additional 
evidence from health care professionals relates a current 
acquired psychiatric disorder, other than PTSD, to the 
veteran's claimed head injury in 1981 in service, and that 
evidence is thus not material. 

In sum, new and material evidence sufficient to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a). 


C. Left Eye Visual Field Defect

The pertinent evidence concerning the veteran's left eye 
visual field defect associated with the claims file since the 
RO's March 1996 rating decision consists of a March 1998 VA 
eye examination report and a September 1998 addendum to that 
report. 

The March 1998 VA examination report indicated that the 
veteran gave a history of experiencing a partial visual field 
defect in his left eye since an inservice head injury. The 
examiner opined that the veteran appeared to have a loss of 
visual field in the left eye secondary to traumatic optic 
neuropathy due to trauma sustained in service.  

Upon the request of the RO, the March 1998 VA examination 
report was revised in order to clarify the diagnosis.  The 
examiner who performed the original examination was 
unavailable and the veteran was evaluated by a different 
physician.  The examiner set forth a detailed history of the 
veteran's complaints of a left eye visual defect, including a 
history of head trauma in 1981.  The examiner indicated that 
the veteran first experienced left temporal visual field 
defect in October 1984 in conjunction with a seizure.  At 
that time, the veteran experienced a loss of vision in his 
left eye and he described having a black scotoma in his left 
temporal field.  Physical examination revealed anisocoria 
with the left pupil being larger and a subjective scotoma in 
the left temporal visual field.  The examiner also noted that 
a February 1990 VA examination report that the veteran was 
shown to have clinical findings of a few old small pigmented 
chorioret scars in the inferior periphery of the left eye and 
a temporal quadranopsia in the left eye.  It was thought at 
that time that a left eye disorder was secondary to retinal 
or optic nerve injury.  

In the September 1998 amendment to the March 1998 VA 
examination report, the examiner indicated that the opinions 
expressed in the March 1998 VA examination report had been 
based on clinical findings of a visual field defect and on 
the veteran's claim that the visual field loss originated 
from a head trauma which occurred in 1981.  In September 
1998, the examiner opined that 

[t]his patient does have a demonstrable 
and repeatable, nonprogressive visual 
field loss in the superior temporal field 
of his left eye.  It has been documented 
as existing since 1984.  This is the 
first time the field loss has been 
mentioned in any of his records as far as 
this reviewer could discover.  The 
etiology of this visual field loss has 
not been determined.  Numerous extensive 
examinations have not been able to find a 
cause.  It is possible that this visual 
field loss could be a result of the head 
trauma that occurred in 1981 as claimed, 
however, in the absence of significant 
clinical findings such as optic nerve 
pallor, extensive chorioretinal scarring, 
etc. it is hard to substantiate this 
claim.  The visual field loss was neither 
reported nor documented before the 
reported injury.  So it would appear the 
visual field loss may not have pre-
existed the injury.  On the other hand, 
the absence of documentation of the 
visual field loss until 1984 (i.e. three 
years after the initial event) has to 
raise some doubt about the trauma being 
the cause of the visual field loss.  

In September 1998, the VA examiner thus offered an opinion 
that it was possible that the veteran's current visual field 
defect was caused by an inservice head trauma, but he also 
found that the defect could be the result of another 
unrelated cause. 

The Board finds that the additional evidence concerning a 
left eye visual field defect is both new and material.  In 
this regard, there are two opinions from eye specialists, one 
indicating that there is a possible nexus between the 
veteran's current visual field defect and his period of 
active service and the other indicating that, while there is 
a possible nexus, there is also some doubt as to whether the 
veteran's current visual field defect is related to his 
period of active service.  This competent evidence was not 
available to the RO in March 1996 and is so significant that 
it must be considered in connection with evidence previously 
assembled to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened.  

The Board also finds that the newly submitted evidence 
renders the veteran's claim for service connection for a left 
eye visual field defect "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990);  Gilbert v. Derwinski,  1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when the 
contentions and evidence of record are viewed in the light 
most favorable to the claim.  There is competent evidence of 
a current disability and competent medical evidence of a 
nexus between the current disability at issue and the 
veteran's active service.  

ORDER

New and material evidence not having been submitted to reopen 
a claim of  entitlement to service connection for a seizure 
disorder, the appeal on that issue  is denied.

New and material evidence not having been submitted to reopen 
a claim of  entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, to include 
schizophrenia, the appeal on that issue is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a left eye visual field 
defect is reopened, and the claim is found to be well 
grounded.  To that extent, the appeal is granted.



REMAND

The Board is not satisfied that all relevant facts pertaining 
to the claim for service connection for a left eye visual 
field defect have been properly and sufficiently developed in 
accordance with VA's duty to assist.  38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the March 1998 medical 
opinion linking the veteran's current disability to his 
period of active service does not set forth a rationale for 
the opinion expressed and the September 1998 medical opinion 
is inconclusive regarding the etiology of the veteran's 
current left eye visual field defect.  Therefore, it is the 
Board's opinion that further development of the evidence is 
necessary.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
specify when and where he has received 
medical treatment for his left eye visual 
field defect since his separation from 
service in 1982 and provide the RO with 
the appropriate authorizations to obtain 
records of any such treatment.

2.  The veteran should then be afforded 
an eye examination by an ophthalmologist.  
It is imperative that the veteran's 
claims file be made available to the 
examiner for review.  The examiner should 
order any and all indicated studies and 
tests, and diagnose all current eye 
disorders.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) a current left eye 
visual field defect is related to head 
trauma sustained by the veteran in 1981 
during active service. The examiner 
should discuss the effect, if any, of the 
veteran's 1988 head injury on his left 
eye visual field.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto before the record is 
returned tot he board for further review.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board does not intimate any 
opinion as to the merits of the claim.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals







